Citation Nr: 0102738	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  98-13 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a lower back 
disability manifested by degenerative changes of the 
lumbosacral spine, secondary to service-connected 
disabilities of the knees and right ankle.

2.  Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right ankle, with 
history of sprain and chip fracture.

3.  Entitlement to a disability evaluation in excess of 30 
percent for a right knee disability manifested by traumatic 
arthritis and history of stress fracture of the medial aspect 
of the right tibia and fibula heads, to include a separate 
rating based on evidence of recurrent subluxation or lateral 
instability.

4.  Entitlement to a disability evaluation in excess of 30 
percent for a left knee disability manifested by status post 
anterior cruciate ligament reconstruction, history of metal 
fragment injury, with retained foreign body, and traumatic 
arthritis, to include a separate rating based on evidence of 
recurrent subluxation or lateral instability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from July 1978 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision of the 
Department of Veterans Affairs (VA) Jackson, Mississippi, 
Regional Office (RO).  The Board remanded the case for 
additional development in February 2000, and the case has 
been returned to the Board for appellate review.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matters on appeal has been obtained and developed by the 
agency of original jurisdiction, and all reasonable efforts 
to assist the veteran in obtaining the evidence necessary to 
substantiate his claims for VA benefits have been made.

2.  The competent evidence in the file supports the veteran's 
contention to the effect that the diagnosed lower back 
disability was aggravated by the service-connected 
disabilities of the knees and right ankle.

3.  It is not shown that the service-connected right ankle 
disability, which includes traumatic arthritis and a history 
of sprain and chip fracture, is currently productive of 
ankylosis, or marked limitation of motion.

4.  It is not shown that the service-connected right knee 
disability is currently productive of any degree of ankylosis 
of the right knee, limitation of the extension of the right 
leg to at least 30 degrees, impairment of the right tibia and 
fibula manifested by nonunion, with loose motion requiring 
brace, or evidence of recurrent subluxation or lateral 
instability.

5.  It is not shown that the service-connected left knee 
disability is currently productive of any degree of ankylosis 
of the left knee, limitation of the extension of the left leg 
to at least 30 degrees, impairment of the left tibia and 
fibula manifested by nonunion, with loose motion requiring 
brace, or evidence of recurrent subluxation or lateral 
instability.


CONCLUSIONS OF LAW

1.  Service connection for a lower back disability currently 
manifested by degenerative changes of the lumbosacral spine, 
secondary to service-connected disabilities of the knees and 
right ankle, is warranted.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. §§ 3.303, 3.304 (2000).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for traumatic arthritis of the right 
ankle, with history of sprain and chip fracture, are not met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71, 4.71a, Part 4, Diagnostic Codes 5003, 
5010, 5270, 5271 (2000).

3.  The schedular criteria for a disability evaluation in 
excess of 30 percent for a right knee disability manifested 
by traumatic arthritis and history of stress fracture of the 
medial aspect of the right tibia and fibula heads, to include 
a separate rating based on evidence of recurrent subluxation 
or lateral instability, are not met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71, 4.71a, Part 4, Diagnostic Codes 5003, 5010, 5256, 5261, 
5262 (2000).

4.  The schedular criteria for a disability evaluation in 
excess of 30 percent for a left knee disability manifested by 
status post anterior cruciate ligament reconstruction, 
history of metal fragment injury, with retained foreign body, 
and traumatic arthritis, to include a separate rating based 
on evidence of recurrent subluxation or lateral instability, 
are not met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 4.71, 4.71a, Part 4, 
Diagnostic Codes 5003, 5010, 5256, 5261, 5262 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In general, service connection may be established for a 
disability if it is shown that the disability resulted from 
disease or injury that was incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. 
§ 3.303(d).

The evaluations of service-connected disabilities are based 
upon the average impairment of earning capacity as determined 
by VA's Schedule for Rating Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § 4.1, Part 4 (hereinafter, "the 
Schedule").  Separate rating codes identify the various 
disabilities.  In determining the current level of 
impairment, the disability must be considered in the context 
of the whole recorded  history.  38 C.F.R. § 4.2.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Consideration may not be given to factors wholly 
outside the rating criteria provided by regulation.  Massey 
v. Brown, 7 Vet. App. 204, 208 (1994) (citing Pernorio v. 
Derwinski, 2 Vet. App. 625, 628 (1992)).

A disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
38 C.F.R. § 4.40; DeLuca v. Brown, 8 Vet. App. 202 (1995).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to abnormal 
movement, weakened movement, excess fatigability, 
incoordination, impaired ability to execute skilled movements 
smoothly, pain on movement, swelling, deformity, atrophy of 
disuse, as well as instability of station, disturbance of 
locomotion and interference with sitting, standing and 
weight-bearing.  38 C.F.R. § 4.45.

Recently-enacted legislation reiterates and clarifies VA's 
well-known duty to assist claimants in the development of 
their claims for VA benefits.  This duty to assist requires 
VA to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate his or her claim 
for VA benefits.  This includes assistance in obtaining the 
claimant's service and VA medical records, records held by 
any Federal department or agency, if adequately identified by 
the claimant, and any other relevant records identified by 
the claimant.  VA's duty to assist a claimant in developing 
his or her claim for VA benefits also requires, in the case 
of claims for disability compensation, that a medical 
examination be provided, or a medical opinion be sought, when 
such an examination or opinion is necessary to make a 
decision on the claim.  Notwithstanding all of the above, 
every claimant has the responsibility to present and support 
his or her claim for VA benefits, but the Secretary shall 
give the benefit of the doubt to the claimant whenever there 
is an approximate balance of positive and negative evidence 
regarding any issue that is material to the determination of 
the matter in question.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 
5107).

By reasonable doubt is meant one which exists because of an 
approximate balance of the positive and the negative evidence 
which does not satisfactorily prove or disprove the claim.  
It is a substantial doubt and one within the range of 
probability, as distinguished from pure speculation or remote 
possibility.  The reasonable doubt doctrine is also 
applicable even in the absence of official records, 
particularly if the basic incident allegedly arose under 
combat, or similarly strenuous conditions, and is consistent 
with the probable results of such known hardships.  See 
38 C.F.R. § 3.102.

At the outset, the Board finds that all evidence necessary 
for an equitable disposition of the matters on appeal has 
been obtained and developed by the agency of original 
jurisdiction, and that all reasonable efforts to assist the 
veteran in obtaining the evidence necessary to substantiate 
his claims for VA benefits have been made.  

First Issue
Entitlement to service connection for a lower back disability 
manifested by degenerative changes of the lumbosacral spine, 
secondary to service-connected disabilities of the knees and 
right ankle:

The veteran contends that he is entitled to be service-
connected for the diagnosed lower back disability, which he 
believes is secondary to his service-connected disabilities 
of the knees and right ankle.

A review of the files reveals that the veteran's claim for 
service connection for a lower back disability was initially 
denied by the St. Petersburg, Florida, RO in an October 1989 
rating decision, on the basis that no such disability had 
been shown on a recent (July 1989) VA medical examination.  
This denial was not appealed by the veteran, so it became 
final.  Years later, in the May 1998 rating decision hereby 
on appeal, the Jackson, Mississippi, RO denied a request from 
the veteran to reopen his previously denied claim, on the 
basis that no new and material evidence had been submitted.  
However, in February 2000, the Board re-opened the claim, and 
remanded the case to the RO to secure a medical opinion 
regarding the etiology of the diagnosed disability, taking 
into consideration the competent evidence that was already of 
record, in the form of a February 1998 VA examiner's opinion 
negating the existence of a nexus between the diagnosed 
condition and the service-connected disabilities, as well as 
private medical statements dated in March, April and June 
1998, supporting the veteran's contentions on appeal.  All 
this evidence, as well as the actual VA medical opinion 
sought by the RO pursuant to the Board's February 2000 
instructions, which was provided in a May 2000 VA joints 
examination report, will be discussed in the following 
paragraphs.

In his February 1998 medical opinion, the subscribing VA 
physician stated that the veteran was claiming chronic back 
pain and stiffness in the back, particularly after prolonged 
bending.  He rendered a diagnosis of degenerative disc and 
facet joint disease at the L5-S1 level, noted on prior X-
Rays, as well as "pseudosynovium" formation between the L4 
and L5 spinous processes, which could be the cause of the 
back pain.  Regarding etiology of the condition, he stated 
that he did not think that it could be said that the 
veteran's back problems, which included degenerative disc, as 
well as facet joint disease, were due to his service-
connected knees.

According to the subscriber of the March 1998 private medical 
statement (a chiropractor), the veteran was being treated for 
severe muscle spasm in the lower back that was considered 
chronic, and had been worsened due to a fall into a boiler in 
1997 (i.e., after service).  However, he made it clear that, 
prior to this fall, the veteran had had "multiple injuries 
and leg fractures incurred during military service as a Navy 
Seal," and then expressed his opinion to the effect that the 
previous injuries and surgeries were "contributing to his 
low back, mid thoracic and cervical pain," as well as 
affecting and slowing the progress of his recovery.

The subscriber of the April 1998 private medical statement 
(an orthopedic surgeon) indicated that he had examined the 
veteran with complaints of multiple problems including his 
lower back and both knees, and that his examination of the 
veteran's lumbosacral spine had revealed some tenderness with 
limitation of bending, as well as tenderness in the right 
sciatic notch.  He had reviewed X-Rays and a CT scan of the 
veteran's lumbosacral spine, which revealed progressive 
narrowing at the L5-S1 interspace that was consistent with 
degenerative disc disease and mechanical instability.  In his 
opinion, the veteran had "multiple problems all of which 
appear to be service aggr[a]vated to me in certainly both 
knees and his back."

According to the subscriber of the June 1998 private medical 
statement (another private physician), he had reviewed the 
veteran's service medical records and had examined the 
veteran, and based on all of this, it was his opinion "that 
his back condition, which is degenerative, is a result of his 
[service-connected] bilateral knee conditions, [bilateral 
pes] planus and [right] ankle disability."

The subscriber of the May 2000 VA joints examination report, 
which the Board notes is the same medical expert who 
subscribed the February 1998 VA medical opinion and has 
examined the veteran on multiple occasions throughout the 
years, indicated that he had reviewed the "rather large C-
file" in this case.  He said that the veteran had "rather 
significant back problems," which included chronic low back 
pain, as well as burning pain radiating over the back, down 
to both legs.  He listed the impression as chronic low back 
syndrome, with degenerative disc disease at L5-S1, and marked 
weakness of the left extensor hallucis longus, with possible 
disc herniation and L5 radiculopathy, and expressed the 
following opinion:

I have reviewed the records from these 
private physicians indicating that they 
felt that the lower back condition was 
developed as a result of his lower 
extremity problems.  I would respectfully 
disagree as to whether this was the 
actual cause of the development of the 
degenerative changes of the lumbar spine.  
If this was so, one would have difficulty 
in accounting for the degenerative 
changes in the records, previously noted 
involving the hips and even the shoulders 
and the cervical spine.

I do ... think that certainly his lower 
back condition is being aggravated by the 
problems with the lower extremities.  
Certainly, he has had some alteration in 
his gait pattern and is aggravating his 
back by the problems with the lower 
extremities.  However, I would be unable 
to provide an estimate as to the degree 
of disability over and above the degree 
of disability existing prior to such 
aggravation.  I do not think that this 
can be accurately determined and to 
attempt to do so w[ould] be resorting to 
mere conjecture and speculation.  I do 
not know what the degree of disability 
was prior to the exacerbation or 
aggravation of the condition.  Suffice is 
to say, however, that his lower back is 
definitely being aggravated by his lower 
extremity conditions.

As noted from the above discussion of the competent evidence 
that is pertinent to this matter, a VA physician indicated in 
February 1998 that he saw no nexus between the diagnosed 
lower back disability and the service-connected bilateral 
knee disabilities, but three other medical experts have 
indicated otherwise, rendering opinions favoring the 
veteran's contentions on appeal.  Further, the VA physician 
who rendered the February 1998 medical opinion, who knows the 
veteran's case very well because he has seen the veteran on 
numerous occasions in the past, re-examined the veteran in 
May 2000 and clarified, or amended, his prior opinion by 
stating that, while he does not believe that the veteran's 
lower back disability was entirely caused by the service-
connected disabilities of the lower extremities, the 
disability is "definitely being aggravated by his lower 
extremity conditions."  As explained earlier in this 
decision, service connection can be granted for injury or 
disease incurred in or aggravated by service, or a service-
connected disability.  Therefore, the Board finds that the 
competent evidence in the files supports the veteran's 
contention to the effect that the diagnosed lower back 
disability was aggravated by the service-connected 
disabilities of the knees and right ankle.

In view of the above finding, the Board concludes that 
service connection for a lower back disability currently 
manifested by degenerative changes of the lumbosacral spine, 
secondary to service-connected disabilities of the knees and 
right ankle, is warranted. 

Second Issue
Entitlement to a disability evaluation in excess of 10 
percent for traumatic arthritis of the right ankle, with 
history of sprain and chip fracture:

The veteran contends that his service-connected right ankle 
disability should be rated higher than evaluated.

A review of the files reveals that the service-connected 
right ankle disability is currently rated as 10 percent 
disabling under Diagnostic Codes 5010 and 5271 of the 
Schedule.  Diagnostic Code 5010 mandates that traumatic 
arthritis, substantiated by X-Ray findings, is to be rated as 
degenerative arthritis.  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Code 5010.  See Diagnostic Code 5003 of the 
Schedule addresses degenerative arthritis, and mandates the 
rating to be accomplished on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  It also provides for 
ratings of 10 or 20 percent for those cases in which the 
limitation of motion is noncompensable, or when there is no 
objective evidence of actual limitation of motion.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5003.

Diagnostic Code 5271 of the Schedule is the diagnostic code 
that addresses limitation of motion of the ankle.  It 
provides for the current rating of 10 percent when the 
limitation of motion is moderate, and for a maximum rating of 
20 percent when the limitation is shown to be marked.  
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5271.  According 
to Plate II of 38 C.F.R. § 4.71, an ankle's full plantar 
flexion is accomplished between zero and 45 degrees, while 
its full dorsiflexion is accomplished between zero and 20 
degrees.  See 38 C.F.R. § 4.71, Plate II.

Ratings ranging between 20 and 40 percent could also be 
warranted for varying degrees of ankylosis of the ankle.  See 
38 C.F.R. § 4.71a, Part 4, Diagnostic Code 5270.

According to the May 2000 VA joints examination report, the 
veteran complained of burning and swelling of the right 
ankle, aggravated by weight-bearing.  On examination, the 
veteran was noted to move about slowly and somewhat 
cautiously, but with no definite limp.  There was no definite 
swelling or enlargement of the right ankle, which had 10 
degrees of dorsiflexion, and 40 degrees of plantar flexion, 
with only mild pain on motion noted, no tenderness on 
palpation, a satisfactory heel and toe walk, and intact 
reflexes.  The impression was listed as traumatic arthritis 
of the right ankle, with a history of sprain injury and chip 
fracture, and the examiner further stated, in generally 
addressing all the service-connected musculoskeletal 
disabilities, that, as far as the DeLuca provisions, there 
was pain on range of motion testing as noted, that the pain 
would certainly limit functional ability during flare-ups or 
with increased use, that it was not feasible to attempt to 
express the degree of such additional impairment with any 
degree of medical certainty, and that the pain was visibly 
manifested on movements of the joints.  He also stated that 
there were no changes in the condition of the skin indicative 
of disuse.

The above examiner thereafter submitted an addendum, in which 
he interpreted the results of contemporaneous X-Rays of the 
right ankle as follows:

Three views show small ossific fragment 
near the tip of the right and lateral 
malleolus.  This may represent an old 
fracture or unfused ossification center.  
It is well corticated, and appears 
chronic.  No other bone or joint 
abnormalities are demonstrated.

As discussed above, the record shows that there's some 
limitation in the right ankle's ranges of motion, in that its 
dorsiflexion is limited by half, although there is almost 
full plantar flexion.  Even considering the DeLuca provisions 
pertaining to functional impairment due to pain, weakness and 
instability, the Board does not find that the motion of the 
veteran's right ankle is marked, but only moderate, insofar 
as there's evidence of only mild pain, with no tenderness on 
palpation, a satisfactory heel and toe walk, and intact 
reflexes.  Also, there is no competent evidence that the 
right ankle is ankylosed.  Therefore, the Board finds that it 
is not shown that the service-connected right ankle 
disability, which includes traumatic arthritis and a history 
of sprain and chip fracture, is currently productive of 
ankylosis, or marked limitation of motion.

In view of the above finding, the Board concludes that the 
schedular criteria for a disability evaluation in excess of 
10 percent for traumatic arthritis of the right ankle, with 
history of sprain and chip fracture, are not met.

Third Issue
Entitlement to a disability evaluation in excess of 30 
percent
for a right knee disability manifested by traumatic arthritis 
and history of stress fracture of the medial aspect of the 
right tibia and fibula heads,
to include a separate rating based on evidence of recurrent 
subluxation
or lateral instability:

The veteran contends that his service-connected right knee 
disability should be rated higher than evaluated.

A review of the files reveals that the service-connected 
right knee disability is currently rated as 30 percent 
disabling under Diagnostic Codes 5010 and 5257 of the 
Schedule.  As discussed earlier, Diagnostic Code 5010 
mandates that traumatic arthritis, substantiated by X-Ray 
findings, is to be rated under Diagnostic Code 5003, which in 
turn mandates that the rating be accomplished, when the 
limitation of motion is at least compensable, under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  In this case, the record shows that, since the 
veteran's right knee's limitation of motion is not enough to 
warrant the current rating of 30 percent, the rating has been 
assigned under Diagnostic Code 5257 of the Schedule, which 
provides for a 30 percent maximum rating when there is 
evidence of severe impairment of the knee manifested by 
recurrent subluxation or lateral instability.   See 38 C.F.R. 
§ 4.71a, Part 4, Diagnostic Codes 5257, 5260, 5261.

Ratings ranging between 40 and 60 percent would be warranted 
if there were evidence of ankylosis of the knee, in flexion 
between at least 10 degrees (Diagnostic Code 5256); 
limitation of the extension of the leg to at least 30 degrees 
(Diagnostic Code 5261); or impairment of the tibia and fibula 
manifested by nonunion, with loose motion requiring brace 
(Diagnostic Code 5262).  38 C.F.R. § 4.71a, Part 4, 
Diagnostic Codes 5256, 5261, 5262.

According to Plate II of 38 C.F.R. § 4.71, full 
flexion/extension of the knee is accomplished between zero 
and 140 degrees.  See 38 C.F.R. § 4.71, Plate II.

Additionally, it is noted that, in a precedent opinion, VA's 
General Counsel, citing the case of Esteban v. Brown, 6 Vet. 
App. 259, 261 (1994), held that a claimant who has both 
arthritis and instability of the knee may obtain separate 
ratings under Diagnostic Codes 5010 and 5257 of the Schedule.  
See VAOPGCPREC 23-97 (July 1, 1997).

According to the May 2000 VA joints examination report, the 
veteran had a history of severe degenerative joint disease of 
the right knee, with multiple surgeries including an anterior 
cruciate ligament reconstruction.  He currently complained of 
chronic knee pain, with pain on weight-bearing and with 
squatting and going up and down stairs or steps.  However, 
"[o]verall, the knees appear[ed] to be stable according to 
his history."  On examination, as indicated earlier, the 
veteran moved about slowly and somewhat cautiously, but with 
no definite limp.  The right knee had a well-healed surgical 
scar.  It lacked only 10 degrees of terminal extension, and 
had 105 degrees of flexion, with pain on motion.  The knee 
was enlarged, and there was tenderness to palpation, greater 
on the lateral than on the medial aspect.  However, the 
examiner noted that "no instability is demonstrable at this 
time."  The veteran was only able to do a partial squat and 
rise again, but the reflexes were intact in the knees.  
Sensation to pinprick was intact in both lower extremities.  
The impression was listed as severe degenerative joint 
disease of the right knee, with history of multiple surgeries 
including anterior cruciate ligament reconstruction, and the 
examiner further noted, as discussed earlier, that there was 
pain on motion testing as noted, that pain would certainly 
limit the knee's functional ability during flare-ups or with 
increased use as noted, although it was not feasible to 
attempt to express this with any degree of medical certainty, 
and that the pain was visibly manifested on movements of the 
joints.  He finally stated that, "[o]verall, I have examined 
this gentleman on numerous occasions, and he had rather 
severe and significant problems with his knees, particularly 
the right knee."  He also interpreted the results of May 
2000 VA X-Rays of the right knee as follows:

Severe osteoarthritic changes involving 
all three compartments are noted.  There 
may be some loose bodies or synovial 
osteochondroma in the joint space 
posteriorly.

As discussed above, the record shows a right knee that has 
essentially normal ranges of motion, with no evidence of 
recurrent subluxation or lateral instability, and objective 
findings including intact reflexes and sensation.  It also 
reveals, however, that there is radiologic evidence of severe 
degenerative joint disease, as well as objective evidence of 
tenderness and pain on ranges of motion.  This additional 
DeLuca symptomatology is felt to be sufficient to warrant the 
current rating of 30 percent, which otherwise would not be 
warranted (as there is no evidence of severe recurrent 
subluxation or lateral instability, or limitation of motion 
so severe as to warrant a 30 percent rating).

More importantly, it is not shown that there is any degree of 
ankylosis of the knee, limitation of the extension of the 
right leg to at least 30 degrees, impairment of the right 
tibia and fibula manifested by nonunion, with loose motion 
requiring brace, or, as already noted, evidence of recurrent 
subluxation or lateral instability.  In view of this finding, 
the Board concludes that the schedular criteria for a 
disability evaluation in excess of 30 percent for a right 
knee disability manifested by traumatic arthritis and history 
of stress fracture of the medial aspect of the right tibia 
and fibula heads, to include a separate rating based on 
evidence of recurrent subluxation or lateral instability, are 
not met.

Fourth Issue
Entitlement to a disability evaluation in excess of 30 
percent for a left knee disability manifested by status post 
anterior cruciate ligament reconstruction, history of metal 
fragment injury, with retained foreign body,
and traumatic arthritis, to include a separate rating based 
on evidence of
recurrent subluxation or lateral instability:

The veteran contends that his service-connected left knee 
disability should be rated higher than evaluated.

A review of the files reveals that the service-connected left 
knee disability is currently rated as 30 percent disabling 
under Diagnostic Codes 5010 and 5257 of the Schedule, under 
the same rationale that was discussed in the prior sub-
section of the present decision in which the veteran's right 
knee was addressed.  (See the prior sub-section for a 
discussion of the rating criteria of the applicable 
diagnostic codes in this case.)

According to the May 2000 VA joints examination report, the 
veteran had a history of an anterior cruciate ligament 
reconstruction in his left knee, and, as noted earlier, he 
currently complained of chronic knee pain, with pain on 
weight-bearing and with squatting and going up and down 
stairs or steps.  However, "[o]verall, the knees appear[ed] 
to be stable according to his history."  On examination, 
also as indicated earlier, the veteran moved about slowly and 
somewhat cautiously, but with no definite limp.  The left 
knee had a well-healed surgical scar, and it lacked only five 
degrees of terminal extension, and had 110 degrees of 
flexion, with pain on motion.  The left knee was enlarged as 
well, and there was tenderness to palpation about the 
patellofemoral joint, and a positive patellar grind test.  
However, the examiner again noted that "no instability is 
demonstrable at this time."  The veteran was only able to do 
a partial squat and rise again, but the reflexes were intact 
in the knees, and sensation to pinprick was intact in both 
lower extremities.  The impression was listed as anterior 
cruciate ligament reconstruction of the left knee, status 
post internal fixation of operative fracture of the patella, 
and the examiner further noted, as discussed earlier, that 
there was pain on motion testing as noted, that pain would 
certainly limit the knee's functional ability during flare-
ups or with increased use as noted, although it was not 
feasible to attempt to express this with any degree of 
medical certainty, and that the pain was visibly manifested 
on movements of the joints.  He finally stated that, 
"[o]verall, I have examined this gentleman on numerous 
occasions, and he had rather severe and significant problems 
with his knees, particularly the right knee."  He also 
interpreted the results of May 2000 VA X-Rays of the left 
knee as follows:

Two views of the left knee show surgical 
changes from a previous anterior cruciate 
ligament repair.   Moderately severe 
osteoarthritic changes are present.  
There is some chondrocalcinosis present 
as well.  No other abnormalities.

As discussed above, the record shows a left knee that has 
essentially normal ranges of motion, with no evidence of 
recurrent subluxation or lateral instability, and objective 
findings including intact reflexes and sensation.  It also 
reveals, however, that there is radiologic evidence of 
moderately severe degenerative joint disease, as well as 
objective evidence of a positive patellar grind test, and 
tenderness and pain on ranges of motion.  This additional 
DeLuca symptomatology is felt to be sufficient to warrant the 
current rating of 30 percent, which otherwise would not be 
warranted (as there is no evidence of severe recurrent 
subluxation or lateral instability, or limitation of motion 
so severe as to warrant a 30 percent rating).

More importantly, it is not shown that there is any degree of 
ankylosis of the left knee, limitation of the extension of 
the left leg to at least 30 degrees, impairment of the left 
tibia and fibula manifested by nonunion, with loose motion 
requiring brace, or, as already noted, evidence of recurrent 
subluxation or lateral instability.  In view of this finding, 
the Board concludes that the schedular criteria for a 
disability evaluation in excess of 30 percent for a left knee 
disability manifested by status post anterior cruciate 
ligament reconstruction, history of metal fragment injury, 
with retained foreign body, and traumatic arthritis, to 
include a separate rating based on evidence of recurrent 
subluxation or lateral instability, are not met.

Final consideration applicable to the three increased rating 
claims on appeal:

Finally, the Board notes that the record shows that the RO 
has already determined that a referral of the three above 
discussed claims for increased ratings to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extra-schedular rating under 38 
C.F.R. § 3.321(b)(1) is not warranted.  The cited regulation 
provides that, to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extra-schedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that, while the Board is 
precluded by regulation from assigning an extra-schedular 
rating under 38 C.F.R. § 3.321(b)(1) in the first instance, 
the Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the evidentiary record with 
these mandates in mind, the Board agrees with the RO's 
determination to the effect that a referral for extra-
schedular consideration of the three increased ratings 
matters on appeal is not warranted in the present case due to 
the lack of a reasonable basis for further action on these 
matters.


ORDER

1.  Service connection for a lower back disability manifested 
by degenerative changes of the lumbosacral spine, secondary 
to service-connected disabilities of the knees and right 
ankle, is granted.

2.  A disability evaluation in excess of 10 percent for 
traumatic arthritis of the right ankle, with history of 
sprain and chip fracture, is denied.

3.  A disability evaluation in excess of 30 percent for a 
right knee disability manifested by traumatic arthritis and 
history of stress fracture of the medial aspect of the right 
tibia and fibula heads, to include a separate rating based on 
evidence of recurrent subluxation or lateral instability, is 
denied.

4.  A disability evaluation in excess of 30 percent for a 
left knee disability manifested by status post anterior 
cruciate ligament reconstruction, history of metal fragment 
injury, with retained foreign body, and traumatic arthritis, 
to include a separate rating based on evidence of recurrent 
subluxation or lateral instability, is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

